Citation Nr: 1817811	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-38 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.


REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Allen M. Kerpan, Associate Counsel
 
 
 
 
 
INTRODUCTION
 
The Veteran served in the Puerto Rico Army National Guard from January 1979 to August 1997, with periods of verified active duty for training from April 1979 to August 1979, and March 1985 to May 1985.  Between August 1979 and August 1997 he served various periods of active duty for training and inactive duty training.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
In December 2013 the Board granted entitlement to service connection for psoriasis and an anxiety disorder.  A February 2014 rating decision implemented that decision by assigning the appellant an initial 10 percent rating for psoriasis, and an initial noncompensable rating for an anxiety disorder.  

In a June 2015 rating decision the RO assigned a 30 percent rating for psoriasis effective November 13, 2013, and a 60 percent rating effective May 27, 2014.  The RO also assigned a 30 percent for anxiety effective May 27, 2014.  
 
Significantly, a January 2015 VA psychological evaluation reported that the Veteran described having suicidal ideation nearly every day but without suicidal intent or a plan.  The significance of this, and the possible contradiction between these two measurements of the Veteran's mental stability must be resolved before the Board can properly adjudicate his claim for total disability evaluation based on individual unemployability.  In this regard, the United States Court of Appeals for Veterans Claims held in Bankhead v. Shulkin, 29 Vet. App. 10, 19 (2017), that the language of 38 C.F.R. 4.130 indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his own death or thoughts of engaging in suicide-related behavior, may alone cause occupational and social impairment with deficiencies in most areas. 
 
Similarly, upon VA examination for his psoriasis claim, the Veteran was reported to have 20 percent to 40 percent of his body covered with lesions.  However a private medical examiner's report in May 2014, represented that silvery scales, and plaques covered 80 percent of his body.  Here again the disparity in the description of the Veteran's skin disability is simply too great to allow the Board to properly adjudicate his claim, without further development.
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1. Obtain all outstanding, pertinent VA treatment records concerning all service connected disorders since February 2015.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2. Thereafter, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist who has not previously treated or examined the appellant to determine the nature and severity of his anxiety disorder. The examiner must be provided access to all records in VBMS and Virtual VA, and must specify in the report that the claims file, in its entirety, has been reviewed.  All indicated evaluations, studies, and tests should be conducted.
 
a) The examiner must specifically address any and all differences in mental health evaluations of record dating since June 2015.  The examiner must provide his or her evaluation of the Veteran's mental health disabilities with particular emphasis on his ability or inability to secure and maintain gainful employment due to anxiety.  The examiner should also provide commentary as to the effect of anxiety on the Veteran's occupational and social functioning.
 
b) The examiner must then consider and discuss the Veteran's lay statements regarding his entire employment history, and how anxiety affects his desire and ability to seek, secure and maintain employment.

c)  If the appellant reports suicidal ideation the examiner must offer an opinion as to the impact of that symptom alone on his occupational and social functioning.
 
A complete rationale for all opinions expressed.  If the requested opinion cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e. no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

3. After competing directive one, schedule the Veteran for a VA dermatology examination to determine the nature and severity of his psoriasis.  The examiner must be provided access to all records in VBMS and Virtual VA, and must specify in the report that the claims file, in its entirety, has been reviewed.  All indicated evaluations, studies, and tests should be conducted.
 
a) The examiner must specifically address the disparity between the VA and private dermatology examinations discussed above.  The examiner must further include his or her evaluation of how much of the body surface area is impacted by psoriasis, the severity in the impacted areas as well as an opinion on any limitations to movement or normal functionality that might be caused by psoriasis.  The examiner should also provide commentary as to the effect of psoriasis on the Veteran's occupational functioning.
 
b) The examiner must address and discuss the Veteran's lay statements regarding his entire employment history, to include how psoriasis affects his ability to normally function, seek employment or hold employment.
 
The examiner must provide a complete rationale for all opinions expressed.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e. no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e. additional facts are required, or the examiner does not have the needed knowledge or training.
 
4.  All examiners are advised that they must discuss the Veteran's self-reported history of a continuity of symptoms since he was medically discharged from service.  The examiners are also advised that while the Veteran is not competent to diagnose diseases, he is competent to report symptoms of an injury or illness.  The examiners are further advised, however, that while the absence of corroborating clinical records may not be the determinative factor, the terms competence and credibility are not synonymous.

5.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a scheduled VA examination without good cause may include denial of a claim.  38 C.F.R. § 3.655 (2017). A copy of the notice informing the Veteran of the date, time, and location of each examination must be associated with the claims folder.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

6.  Thereafter readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

